Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered June 3, 1991, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The issue of the legal sufficiency of the evidence was not preserved for appellate review (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
In addition, the defendant’s challenges to the jury charge are not preserved for appellate review (see, CPL 470.05 [2]). In any event, the jury charge did not constitute error.
Finally, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Santucci, Joy and Friedmann, JJ., concur.